Citation Nr: 9920451	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977 and from November 1990 to March 1991; the 
veteran also had unverified periods of active and inactive 
duty for training during the years intervening and subsequent 
to his two periods of active duty.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The issues on appeal at 
that time consisted of entitlement to service connection for 
allergic dermatitis as well as entitlement to service 
connection for rheumatoid arthritis.  In January 1998, the 
Board remanded both issues to the RO for further development.  
In rating decision of September 1998, service connection was 
granted for allergic dermatitis.  Accordingly, that issue has 
been granted in full and is no longer on appeal to the Board.  
In regard to the issue of entitlement to service connection 
for rheumatoid arthritis, the Board finds that additional 
development is still necessary.


REMAND

The VA examination report dated in July 1998 demonstrates 
that the veteran reported that he first had pain onset in his 
joints in June 1983 and was diagnosed with rheumatoid 
arthritis by Beverly Carpenter, M. D., a certified 
rheumatologist in private practice.  The examiner noted that 
the initial symptoms of rheumatoid arthritis commenced while 
the veteran was in the military and was currently mildly 
symptomatic in his right foot and left wrist without other 
manifestations of joint abnormalities or systemic problems.  

The current clinical evidence of reocrd demonstrates that  
Dr. Carpenter initially diagnosed rheumatoid arthritis in 
1983 or 1984.  The veteran was a member of the Air Force 
Reserves at the time.  The clinical evidence shows he 
reported the joint 

disorder at a Special Evaluation examination in December 
1983.  An Aeromedical Summary report dated in May 1984 
demonstrates that the veteran had a history of diagnosed 
rheumatoid arthritis since December 1983, when he was 
initially grounded for the same.  It was noted that he was on 
Feldene, rendering his qualification for continued Flying 
Class III questionable.  

It is imperative in this case where the issue involves 
entitlement to service connection to verify the status of the 
veteran's duty in 1983 at the time the symptoms of rheumatoid 
arthritis apparently initially manifested.  The veteran 
testified at a hearing in October 1996 that he was on active 
duty in the Navy from 1973 to January 1977, and joined the 
Navy Reserves in February 1977.  The veteran also stated 
that, in July 1981, he transferred to the Air Force Reserves 
and was activated for Desert Storm from 1990 to 1991.  He 
testified that he resigned from service in 1992.  

In the January 1998 Remand, the Board requested that the RO 
verify all dates of service and attempt to obtain the 
veteran's service administrative records (also referred to as 
service personnel records or a "201 file").  It does not 
appear that this has been done.  Although the RO contacted 
the National Personnel Records Center (NPRC) to verify the 
veteran's second period of active duty from November 1990 to 
March 1991, which it did, the RO has not requested 
information as to the specific types of service the veteran 
performed during his years as a Reservist.  In a letter from 
the veteran dated in October 1998, he indicated that at the 
time of the rheumatoid arthritis initially manifested, he was 
participating in regularly scheduled monthly UTD's and 
routinely actively flying Additional Flying Training Periods 
as a Flight Nurse.  However, it is still unclear what type of 
service this involved, that is, whether he was on active duty 
for training or some other type of duty at the time the 
rheumatoid arthritis manifested.  As the evidence indicates 
that the initial manifestations of rheumatoid arthritis began 
in 1983, the RO should verify the types and periods of duty 
(i.e., active duty for training, inactive duty for training) 
that the veteran performed while in the Air Force Reserves 
during the time period from 1981 to 1990.  It does not appear 
that the RO attempted to obtain the veteran's service 
personnel and administrative records.

As the evidence demonstrates that the veteran's rheumatoid 
arthritis manifested in 1983 during the time he was in the 
Reserves and prior to his second period of active duty from 
1990 to 1991, it is also imperative to locate all the 
veteran's service medical records for the period of Reserves 
and the period of active duty to determine whether the 
rheumatoid arthritis, if it was not incurred in active 
military, naval or air service, was aggravated by such active 
service.  Although the RO has made several unsuccessful 
attempts through NPRC to locate such records, the records may 
be in other locations which should be contacted to try to 
locate any additional Air Force service medical records for 
the period of reserve duty from 1981 to 1990 and the period 
of active duty from November 1990 to March 1991.  

Prior to May 1, 1994, the USAF Military Personnel Center, 
Randolph AFB, Texas, received the medical and nonmedical 
service records.  The records were to be retained there for 
three to six months and then forwarded to NPRC.  See M21-1, 
Part III, Change 41 (July 12, 1995).  However, it is possible 
that the records have not been forwarded to NPRC.  
Accordingly, the RO should contact the USAF Military 
Personnel Center and request any records, medical and 
nonmedical, that the center has in regard to the veteran's 
service.  

If a veteran has a reserve obligation, records are sent to 
the Air Reserve Personnel Center (ARPC) in Denver.  When the 
reserve obligation expires, the records are to be forwarded 
to NPRC.  See M21-1, Part III, Change 41 (July 12, 1995).  
Again, it is possible that the records have not been 
forwarded to NPRC.  Accordingly the RO should contact ARPC 
and request any records, medical and nonmedical, that may be 
at this location in regard to the veteran's service.

Finally, when a veteran retires from the Reserves, the 
service medical records are sent to the VA Service Medical 
Records Center (SMRC).  See M21-1, Part III, Change 41 (July 
12, 1995).  Although it is unclear from the evidence of 
record whether the veteran retired or resigned from the 
Reserves, this center should be contacted in case the 
veteran's medical and nonmedical service records were sent to 
that location.  


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the NPRC 
verify all dates of the veteran's various 
periods of active duty for training and 
inactive duty training for the period 
from 1981 to 1990, while serving as a 
Reservist in the Air Force.

2.  The RO should contact the USAF 
Military Personnel Center, Randolph AFB, 
Texas, the ARPC, and the VA SMRC, and 
request the veteran's medical and 
nonmedical service records for his period 
of service in the Reserves from 1981 to 
1990 and his period of active duty in the 
Air Force from 1990 to 1991.  The RO 
should attempt to locate all of the 
veteran's service medical records, as 
well as his service personnel and 
administrative records ("201 file").

3.  The RO should take the appropriate 
action in attempting to obtain copies of 
all progress notes, test results, and 
medical reports concerning treatment of 
the veteran, from the office of Dr. 
Beverly A. Carpenter.

4.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development, and any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
rheumatoid arthritis, considering whether 
the disability was incurred in or 
aggravated by active service.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided with a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







